—Yesawich Jr., J.
Petitioner is the biological maternal grandmother of two children, Jonathan and Jessica, now four and two years old, respectively. In 1994, respondent removed the children from their mother’s care, placed them in foster care, and filed a neglect petition against the mother, Grace L., who apparently later admitted having failed to provide proper care for the children. Although petitioner’s parental rights with respect to Grace L. were terminated in 1985, she has evidently remained in contact with her daughter since that time, and now seeks visitation with Jonathan and Jessica, with whom, she contends, she has maintained a close and loving relationship since their respective births.
Because petitioner’s parental rights were terminated, she is, respondent argues, essentially no longer the children’s "grandmother”, and therefore does not have standing to seek visitation. Alternatively, respondent urges that even if petitioner does have standing, visitation is not in the children’s best interest. The Law Guardian, who declined to address the question of standing, recommended limited, supervised visitation with both children. After a hearing, Family Court found that petitioner has standing to seek visitation with Jonathan, due to the nature of her relationship with him, but not with Jessica, with whom she has spent significantly less time. The petition was ultimately denied, however, on the ground that Jonathan’s best interests would not be served by visitation with petitioner. This appeal followed.
The circumstances here do not warrant conferring standing upon petitioner. Not only does the evidence demonstrate that her parental rights were terminated on grounds of abuse or neglect, but it is also evident that she has yet to grasp that she treated her children improperly, and she has not shown that she has taken any steps in the intervening 11 years to improve her parenting skills. Nor, as Family Court noted, did she recognize that her daughter was acting inappropriately with respect to Jonathan and Jessica, or take any active steps to intervene. Furthermore, although it appears that petitioner has visited regularly with Jonathan and, to a lesser extent, Jessica, the nature of her relationship with them is not such that it would clearly be detrimental to the children to deny continued contact. In sum, taking into account all relevant circumstances, *953including the fact of, and the basis for, petitioner’s loss of her parental rights, it cannot be said that this is a situation in which equity should intervene to permit petitioner to seek visitation (see, Domestic Relations Law § 72; Matter of Emanuel S. v Joseph E., 78 NY2d 178, 182-183).
Moreover, even were standing to be accorded, we are not persuaded, given the facts outlined above, that Family Court abused its discretion in finding that visitation would not serve the best interests of the children in this case (see, Lo Presti v Lo Presti, 40 NY2d 522, 526-527).
Cardona, P. J., Casey and Spain, JJ., concur.